Citation Nr: 1742237	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include schizophrenia and psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to December 1968, from May 1970 to August 1970, from June 1971 to August 1971, from June 1972 to August 1972, from November 1976 to May 1977, and from July 1977 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the July 2010 rating decision (from which the present appeal ensues) found no new and material evidence as to the claim to reopen and a January 2016 rating decision reopened and continued the denial of service connection for schizophrenia, the Board is not bound by these determinations and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the petition to reopen accordingly.

On VA Form 21-0958, Notice of Disagreement, received in February and July 2016, the Veteran appears to have raised the issue of entitlement to service connection for PTSD.  The Veteran is advised that these communications do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160a.  Review of the record shows that the RO has notified the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits and no such claim has been filed.  See Correspondence from the RO dated March 2016.  Accordingly, no further action on this matter is required.  

In this regard, an unappealed July 2007 rating decision determined that new and material evidence had not been received to reopen a previously denied claim for service connection for schizophrenia.  Subsequently, in February and July 2016, VA received the Veteran's implied claims for service connection for PTSD.  The United States Court of Appeals for the Federal Circuit has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the acquired psychiatric claim (other than PTSD and originally claimed as schizophrenia) as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper for the PTSD claim, should one be received.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Here, a claim of service connection for PTSD has not been adjudicated by the RO; thus, if such claim was received, it would constitute a new and distinct claim and would not require new and material evidence.

The petition to reopen the claim of service connection for an acquired psychiatric disorder is granted herein; the matter of service connection for an acquired psychiatric disorder (other than PTSD), on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for schizophrenia was denied by an October 1988 rating decision, finding that schizophrenia was not shown in service and there was no post-service evidence of treatment for psychiatric problems; a December 1989 Board decision upheld this determination. 

2.  An October 1990 rating decision declined to reopen the previously denied claim of service connection for schizophrenia; an August 1991 Board decision upheld this determination and an October 1992 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) affirmed the August 1991 Board decision.

3.  A June 1995 rating decision also declined to reopen the claim of service connection for a nervous condition; the Board upheld this determination in a September 2002 decision (after it had been twice vacated and remanded by the Court).  

4.  The Veteran did not appeal a July 2007 rating decision which declined to reopen the matter of service connection for schizophrenia, and no new and material evidence was received within one year of that decision.

5.  Evidence received since the July 2007 rating decision includes a September 2009 report of VA mental disorders examination which shows a diagnosis of psychotic disorder, not otherwise specified (NOS) and VA outpatient mental health treatment records which include a diagnosis of psychotic disorder NOS vs schizophrenia by history; this evidence relates to an unestablished element needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran did not appeal a July 2007 rating decision which declined to reopen the matter of service connection for schizophrenia, and no new and material evidence was received within one year of that decision.  Thus, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a), (b).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for an acquired psychiatric disorder, claimed as schizophrenia, was originally denied based on a finding that schizophrenia was not shown in service there was no post-service evidence of treatment for psychiatric problems.  Subsequent rating decisions and decisions by the Board have declined to reopen this claim; these determinations have been upheld by the Court.  However, evidence added to the record since the July 2007 rating decision which declined to reopen the claim includes a September 2009 report of VA mental disorders examination which shows a diagnosis of psychotic disorder, not otherwise specified (NOS) and VA outpatient mental health treatment records which include a diagnosis of psychotic disorder NOS vs schizophrenia by history.  Accordingly, the Board finds that the evidence added to the record since the July 2007 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for an acquired psychiatric disorder, claimed as schizophrenia, may be reopened.

De novo consideration of the claim for service connection for an acquired psychiatric disorder is addressed in the remand portion of the decision below.


ORDER

The claim of service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veterans' claim of service connection for an acquired psychiatric disorder, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  The Veteran contends that he has a psychiatric disorder, claimed as schizophrenia (or his self-diagnosed "existential neurosis"), which had its initial onset in or was aggravated by his active duty service.  There are no medical opinions of record which address a nexus between any current acquired psychiatric disorder and his active duty service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any psychiatric disorder present since the Veteran filed his current claim in February 2010.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  Based on examination of the Veteran and review of the record, the examiner should offer an opinion as to the following:

a)  Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's had a psychiatric disorder (other than personality disorder) that pre-existed his active service?  

b)  If it is clear and unmistakable that the Veteran had a psychiatric disability that pre-existed service, did that psychiatric disability undergo an increase in severity during service?  

c)  If the answer to a) and b) is yes, is there clear and unmistakable evidence that any such increase in severity of such psychiatric disability during service was due to the natural progress of the condition? 

d)  Please identify each psychiatric disorder diagnosed since February 2010, when the Veteran filed the current claim.  Please specifically consider and discuss diagnoses of psychotic disorder and schizophrenia noted in the September 2009 VA examination report and VA mental health treatment records. 

e)  As to each psychiatric disorder diagnosed since February 2010, it is at least as likely as not (50 percent or greater probability) that any such disability can be attributed to service?

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


